Title: To James Madison from Charles Pinckney, [ca. 3-17 March 1805]
From: Pinckney, Charles
To: Madison, James


Dear Sir
[ca. 3–17 March 1805]
I had the honour to write you by Mr Gorham & I now send you by Mr Preble another letter open for the President which I request You to read first & then deliver him & to consider as confidential—notwithstanding all Mr Yrujo told you it is confidently asserted here and repeated that this Court did send him the ratification to deliver you & that he now has it made out in form in his possession & justified himself to his Court for not delivering it without alterations or without a protest by saying he is sure we will ultimately give way. I on the contrary am sure we will not either here or on your side of the Atlantic notwithstanding France has stept in & on the Questions of french Spoliations & condemnations in spanish ports & West Florida has literally attempted to frighten us. B. & Talleyrand thought it was only necessary for them to give their Opinions against our claims, to talk in high & arrogant terms of the conduct of our Government & “it’s aggressions” as he calls them as to Florida & to say in still more indecent ones “that he would have had his displeasure expressed in more strong terms to the United States on the subject of the french claims had the Spaniards done as we required” to make us at once shrink into nothing give up the claims & recieve his reprimand with humility for having presumed to make such claims—to dare to demand as the Spanish Government emboldened by his Support says “to be paid twice for the same thing”—however I think We shall disappoint them & again shew to Europe that the United States much stronger & abler to maintain their national character than they were ten years agoe will not now be found less zealous to do so than they were then—that in fact it is impossible for us to tarnish the high one we now hold. I am confident that when I took the stand I did here in July last in maintaining our rights & however that had I then been properly supported as I ought in Paris no such decided & high toned interference of the French Government against our claims as the present would have been steadily pursued as it is—it was I fear from want of proper & energetic support & assistance there that the French Government were encouraged to do what they did & to endeavour to turn the thing to their own advantage by making it the means of forcing loans from us. You know what I mean & must now see the terrible consequences of our ever losing sight of national firmness or character or of our agents taking supple courses which while they lower us in the Eyes of Europe tend to embarrass & injure every pretension we have—for my own part I have always determined never to condescend to be the instrument of improper submission to any power on Earth—if it had not been that I was informed from the most undoubted authority by a person I considered privately & confidentially directed to tell me so that the ratification was sent out in July last I would from that time have had no further intercourse here until I heard from You, but You may be assured the Ratification was then sent out & that Mr Yrujo now has it. I keep this letter open until saturday as if any thing occurs before important it shall be inserted but I have little or no hope that any thing will be done here now. Mr Monroe has some & I wish he may be right—he is very Zealous & leaves no proper means untried to accomplish it. I am very glad he is come as I am sure & indeed know he will tell you that he highly approved my conduct here & now acts upon it & sees by being present the necessity there was for it. I mention this to You because I have reason to believe the existing french Government were not pleased with the stand I made here in July & have had it probably misrepresented to you—it certainly had not very fortunate consequences for their intentions for being made on the firm & steady principles it was and totally aloof from every consideration but that of national honour & respect it attracted not only the attention of Europe to their disadvantage, but in it’s consequences led to an Event of all others the most to be deprecated by France & that was War between England & Spain who was at that time preparing a very serious Expedition & indeed two levelled against us or our claims in the southern Quarter. Pinched & distressed as France was (notwithstandng all her declarations to the Contrary) by the War before this last Stroke War against Spain has entirely knocked up all her plans in conjunction with Spain for crippling our Growth in that Quarter—they now see we will grow & flourish in spite of them & as their only chance left to make another Effort to prevent it (like that of getting Louisiane) B has humbled himself by his letter to England & begs & prays so hard for peace as to leave no doubt of the pressing necessity he is under to have it—he never certainly intended that letter to be seen or why did he say nothing about it until England did? The reason was because he did not wish us to hear it until the thing was done—he well supposes We are not blind & that the attempt at Louisiane & the Key of the Misissipi with his present ones in standing between Spain & us on the Florida & spoliation Questions must have unlocked the Eyes of the most blindly devoted to him & opened them to the Danger their Country has been in already from this cause & what it may still have to encounter from the same source if the War should not continue sometime & indeed much longer in Europe. I wish it at least ten Years & twenty would do better. I am the more anxious now on this point than ever since I have known as a fact beyond all doubt & which You have probably heard before that had the Coalition in 1793 succeeded in restoring the Bourbons. to the throne of France, Great Britain & Spain & France had formed a confederacy with all the assistance they could Get from others to attack the United States & if they could not succeed in the whole to cut off & restore as many of the southern states as they could to their Dominion & that it was owing entirely to the Success & Exertions of the republicans of France when opposed there to the friends of Monarchy & royalism that prevented it. (You are to recollect I communicate this fact to You in the greatest confidence as a matter of duty & would not do so, except I thought You might know it before—but I wish You never to speak one word about it to a single soul as probably the Gentleman who told me would not like to know my having ever communicated it to You, which for a time I had determined not to do, but a Sense of public duty prevails with me over every other consideration & in the hope & confidence You will never mention having received it from me I now do so & perhaps am wrong in doing it, but still I risque it in confiding it to You & to you alone whom I know I can so well trust; who indeed ought to know it, & who will never mention my name or where he got it)—after this, a fact so well established as it is, can we trust either France England or any power in Europe if they had an opportunity to gratify either their Revenge—or Ambition or promote their interest by striking at us—No, our true policy is always to wish them in War under the thorough conviction that War in Europe is certain peace to us & that whenever they have peace in Europe it is necessary for us to be immediately prepared & on our Guard. I own I wish We had some more naval force, while my residence in Europe has given me the means of seeing the dreadful & atrocious consequences of any thing like standing armies & increa<s>ed my hostility to them it has at the same time convinced me if we continue a commercial nation We must have some moderate increase of our Marine—that the respect it will give our neutral rights & the property it will save will make it true Oeconomy while at the same time it can never endanger the liberties of our country. The President & yourself are however the best judges of this & as I know our freedom is always safe in Your hands I am sure that whatever can be done consistently with that first great object to protect our commerce will be.
  
    March 18:
We are still at Aranjuez waiting the decision of this Court & have sent Captain Dulton express to General Armstrong to see what can be done in favour of the Special Mission in France but as I told You before I have little hope. France wants to make money out of the Floridas for herself & Yrujo has convinced both her & Spain that they have nothing to fear by striking out. We have now been near three months here at a great expence & they have hitherto refused to come to an accord on any point. We have heard on every one from Mr Cevallos except the Western Limits & this we are now waiting for. I have some curiousity to see where he will attempt to fix his Western one or to what Size they mean to contract Louisiane. I will however reserve my remarks on this point until their answer comes in. We are determined to stick to our instructions & yield nothing that ought not to be properly granted. Mr Monroe is clearly of opinion that my conduct here in July last has been highly beneficial—he approves it decidedly & will tell you so as he has General Armstrong, & now acts upon it—indeed any man who has the smallest feeling for the honour & character of his country & its true interest to be here & see what has happened & now passes daily must do so & must think that it was not only proper but inevitable & that my refusal to be the instrument of sending the degrading conditions that were proposed when they refused to ratify was no less due to the honour of our Government than it was to my own private character for a zealous & honest attachment to my country—in short that I could not have been the instrument of Sending such propositions (or consenting to further delay without expressing my resentment as I did) without the inevitable loss of personal character & involving myself in suspicions the most odious & such as it would have been difficult for me to get rid of; & however I love my country, even she had not a right to expect this of me—having been always firm consistent & I trust honourable in my political character at home, it was my duty, under trying circumstances to prove beyond the shadow of a doubt that I was no less so abroad, where although the Points I had to contend were not equally important with those for which I had risqued every consideration at home, yet still they were very much so & required me to be extremely upon my guard to prevent suspicion & to shew I was as much an American in Europe as I had been in America—that my countrys rights & honour always claimed my first attention & that there was no sacrifice I had not made or would not make for them except my public character.


March 26
Captain Dulton returned last night from Paris—as I wrote you before We had sent him express to General Armstrong to see, whether it was possible by mildness & an appeal to the honour of the French Government & their most sacred official promises made at the time of the Cession of Louisiane & their true interest which alone has ever Weight with them, to turn them from their present impolitic, ungrateful not to say, opposition to the United States—the answer returned is in the highest tone—that our claims are unfounded & must be abandoned as to french Spoliations & West Florida & that at all Events & hazards & without stopping one moment to doubt or hesitate France is determined to support Spain even should it go to a rupture—thus it appears in the face of their most solemn promises they are determined to oppose us & to reduce our purchase of Louisiane to a mere nothing—however this may perhaps surprise You it does not me—when I recollect all his conduct to us & attempts for the last 5 or 6 Years & particularly the one to get back the ratification of the Cession of Louisiane after it had been completed & to put a stop to that Business & his earnest & irresistible desire to make peace with England that he & Spain may together pay more attention to us I see every moment new cause to wish the continuance of the War in Europe & for us to be on our Guard the moment they think of peace. One would suppose that England would not be so lost to her own interest & safety as to join France & Spain against us but there is no knowing what misguided counsels stimulated by Revenge may prompt them to even against their interest. When I recollect the design I have already mentioned to you in confidence, & see their present impolitic & stupid conduct in shutting us out of their West India Islands there is no knowing what even they may be tempted to do.

  
    April
It is now some weeks since we have heard from Mr Cevallos & have written him a letter urging him to send us his answer on the Western Limits of Louisiane which he has promised & which closes the discussion of all the controverted points—after recieving this it will soon appear whether it is possible to do any thing here now & as we have been employed very closely three months & the season advances fast into summer I am hopeful we shall soon finish my anxiety being very great [to] return home.

  
    April 26
We have just had another answer from Mr Armstrong stating he had laid all our Correspondence before Mr Talleyrand whose laconic & decisive answer was “that the more they considered the subject the more France was convinced Spain was right on every Question of the Controversy with us” some short time before this we had recieved Mr Cevallos’s answer to the Western Limits confining them to the Natchitoches & thus abridging the once supposed extensive country of Louisiane to a mere nothing as to seacoast & proving what we never doubted since the answer of France that she (France) wants to be paid three times for this country—once, as she has already by us—secondly by Spain (as she now is) to save West Florida to her & place the Western Limit at Natchitoches & if this succeeds at some future period to sell the Floridas to us on something like the scheme already proposed through our friend Mr & for a price not unlike that given for Louisiane & France to recieve the money.


  
    May 18.
Finding it impossible notwithstanding all our attempts to get from this Government any propositions in return for those We had made & Mr Monroe seeing clearly it was in vain to expect any thing like such an amicable adjustment as we could alone accede to thought that it would be best for us at this stage to send in an ultimatum which was done in the manner our public letters announce to which on the 15 We recieved Mr Cevell. final rejection & refusal to do any one thing We expected or demanded—he refuses to pay a shilling for the french spoliations or to arbitrate them—he refuses to give up a Foot of West Florida (as so called by the English) & scarcely a Foot to the West of the Mississippi he refuses to ratify the Convention of the 11 August without annexing a protest or declaration destructive of the 6th. Article & which Your instructions forbid us to recieve—in short he refuses every thing & has not even the decency to offer any thing or any mode of accomodation on the part of Spain—in return for great Lenght of time in attending on him & for unexampled moderation & patience & every effort to conciliate he has displayed stupid and unwarrantable pride & haughtiness of Proceeden<ce> & a mode of rejecting all our claims which may be said almost to amount to defiance & contempt. Under these circumstances We were unavoidably compelled to put an end to the Special Mission & Mr Monroe has this moment demanded his passport & audience of Leave to return to London.

  
    May 20
Mr Cevallos’s answer is received appointing to morrow for the Audience of Leave for Mr Monroe & the Passport will be immediately granted to him—this answer which is inclosed will convince You that every thing I have hitherto said & transmitted you is strictly true & that nothing is to be done with this Court but by fear & force & by removing the idea or rather covincing them that We are not to be entirely directed by France in this or any other attempt to assert our Rights either here or elsewhere & that We will not sacrifice every national claim for Peace & Commerce—our public letter is so full on this subject that I omit many observations which may be made but I now hope the President (to whom I request You to shew this letter) & yourself will think & I am sure Mr Monroe will tell You so that in the very arduous & difficult situations I have had here for nearly four Years with the whole influence of France constantly opposed to our claims I have never once forgot what was due to the rights or honour of our Country nor ever once suffered the idea to exist that she was either to be managed by or made subject to the influence of any Power on Earth.
In finishing the Special Mission as We have done We have given to France & Spain an Example of Moderation they by no means deserved so far at leest as to the manner of conducting the negotiation & the terms in which We made our offers & explained them—although for four months continually requested to do so they have obstinately refused to make any propositions in return for ours & by positively rejecting every claim or offer We made in the manner & tone they have, they have given such a defiance as will call up all those feelings for which the freemen of our country have hitherto been so peculiarly distinguished.
For my own part I am at a loss what to do. I am so extremely anxious to return home that every day appears like a month to me & Yet there being no one here I even with propriety leave to represent the United States or who is qualified for Diplomatic discussion & not thinking myself authorised to put an end to all diplomatic intercourse without Your orders I am obliged to sacrifice my own interest & feelings & every personal consideration & remain sometime longer. Mr Monroe who sees the necessity of the case is decidedly of Opinion I cannot do otherwise until I can get a proper person to take the place or until Mr Bowdoin or Mr Irving arrive which I now find very uncertain & perhaps the honour of our Country requires they should not arrive until You know what has happened & direct accordingly. I am completely tired of this situation in which I have acted as Consul, Minister, Agent for claims &c &c for the two last Years & besides being obliged to stay so long & so dreadfully inconveniently from home have been & am saddled with the most enormous expences that can be conceived—but on this as on every other occasion as You well know I have made my personal interest & feelings & convenience give Way to public considerations & the only Reward I wish is that my Country & republican friends should think of me as they have always done & to believe or rather to be sure that nothing can make me forget what belongs to their national honour or independence. I will thank you to present me respectfully to Mr Gallatin & General Dearborne & our friends at Washington & very much long to see you all & to have some conferences with the President & Yourself on subjects I cannot commit to paper. I am always dear sir with regard. Yours Truly
Charles Pinckney

May 22 1805 In Aranjuez
Excuse my writing on two different papers, as it is a fact that having exhausted my stock of the kind of the two first sheets I was unable to meet with any more here & was obliged to take a smaller.


